DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 15-27) in the reply filed on 8/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0284193; of record) as evidenced by Kao Corporation (“Safety Data Sheet of Coconad MT”; of record).
Regarding claim 15, 17-18, 20, and 26-27, Matsumoto discloses a non-combustion suction type tobacco product (abstract; “heated aerosol-generating article”) comprising:
a tobacco cartridge (6; see Fig. 1; see para. 23 describing the frame member having an internal diameter of 26 mm; “rod of aerosol-generating substrate”) comprising tobacco particles (20) comprising a mixture of particles obtained by shredding or pulverizing (para. 30; “homogenized tobacco material”) and a stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT (para. 40; “medium chain triglyceride oil”) preferably having a content of 5-20 percent by weight relative to the dry weight of the tobacco particles (para. 13); and 
a heat source (40; “heating element”) for heating the tobacco particles (para. 12).
Regarding the claim limitation “comprising between 1 percent by weight and 10 percent by weight a medium chain triglyceride oil, on a dry weight basis,” and “comprising between 1 percent and 5 percent by weight, on a dry weight basis” Matsumoto discloses an overlapping range of 5% of the medium-chain triglyceride. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding the claim limitation “the medium chain triglyceride oil having a melting point below 18 degrees Celsius and comprising one or more triglycerides having at least two fatty acid chains with a chain length of between 6 and 12 carbon atoms,” Kao is used as evidence to show that Coconard MT has a melting point of -20°C (see p. 3) and is a caprylic and capric triglyceride (p. 2; “triglycerides having at least two fatty acid chains with a chain length of between 6 and 12” as it is well known that caprylic acid is a saturated fatty acid with 8 carbon atoms and capric acid is a saturated fatty acid with 10 carbon atoms). 
Regarding the claim limitation “wherein the rod of aerosol-generating substrate is formed of one or more sheets of a homogenized tobacco material,” and “formed of an agglomeration of particles of tobacco material and... medium chain triglyceride oil” and “the one or more sheets of homogenized tobacco material are selected from reconstituted tobacco sheet and cast leaf” the claim has been considered and interpreted as a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 16, regarding the claim limitation “wherein the medium chain triglyceride oil has an iodine value of less than 2,” the instant specification notes that the iodine value corresponds to the mass of iodine in grams consumed by 100 grams of medium chain triglyceride oil, and that the lower the iodine number, the fewer the double bonds are present in the medium chain triglyceride oil and therefore the higher the degree of saturation (p. 8, ll. 5-13). Since Matsumoto discloses the same chemical as claimed (i.e. the medium chain triglyceride having at least two fatty acid chains with a chain length between 6-12 carbons) and discloses the fatty acids are fully saturated fatty acids (capric acid and caprylic acid), the Coconard MT is expected to have an iodine value of less than 2. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 19, Matsumoto discloses the stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT (para. 40; “at least 80% triglycerides”) having a caprylic and capric triglyceride (Kao; p. 2; “at least two fatty acid chains with a chain length of between 8 and 10” as it is well known that caprylic acid is a saturated fatty acid with 8 carbon atoms and capric acid is a saturated fatty acid with 10 carbon atoms).

Regarding claim 21, Matsumoto discloses the tobacco particles comprise the shredded tobacco (para. 30), an additive of 12 percent by weight relative to dry weight of tobacco material (para. 31), and a stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT preferably having a content of 5-20 percent by weight relative to the dry weight of the tobacco particles (paras. 13, 40). 
Therefore, the weight of the tobacco material would range from 68-83% (100-12-20; 100-12-5). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 22, Matsumoto discloses wherein the tobacco product comprises at least one kind of stabilizer (para. 7), and can combine stabilizers B to H in an arbitrary way (para. 69), wherein stabilizer B is propylene glycol (see Table 2; “one or more aerosol formers”).

Regarding claim 23, Matsumoto discloses wherein the stabilizer, including the propylene glycol, is in an amount of 5 to 20 percent by weight relative to dry weight of the tobacco particles (para. 13). 

Claims 15-22, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 6109272; of record) in view of Matsumoto et al. (US 2013/0284193; of record) as evidenced by Kao Corporation (“Safety Data Sheet of Coconad MT”; of record).
Regarding claims 15, 17-18, 20, and 26-27, Saito discloses a tobacco flavor-tasting article (abstract) comprising:
a rod (col. 10, ll. 7-9) of a blend (11; see Fig. 1-2; “rod of aerosol-generating substrate”) formed from a leaf tobacco fibrous sheet (col. 6, ll. 53-61; “one or more sheets of homogenized tobacco material”) comprising 100 parts of tobacco powder (col. 8, ll. 13; “homogenized tobacco material”), wherein the sheet is made from a cast slurry (col. 9, ll. 14-16; “agglomeration” and “cast leaf”); and 
a heating source (21; Fig. 2-4; “heating element”).
However, Saito is silent as to the homogenized tobacco material is being formed from an agglomeration of particles of tobacco material and comprising between 1 percent by weight and 10 percent by weight of a medium chain triglyceride oil on a dry weight basis, the medium chain triglyceride oil having a melting point below 18 degrees Celsius and comprising one or more triglycerides having at least two fatty acid chains with a chain length of between 6 and 12 carbon atoms.
Matsumoto teaches a non-combustion suction type tobacco product (abstract; “heated aerosol-generating article”) comprising: a tobacco cartridge (6; see Fig. 1; see para. 23 describing the frame member having an internal diameter of 26 mm; “rod of aerosol-generating substrate”) comprising tobacco particles (20) comprising a mixture of particles obtained by shredding or pulverizing (para. 30; “homogenized tobacco material”) and a stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT (para. 40; “medium chain triglyceride oil”) preferably having a content of 5-20 percent by weight relative to the dry weight of the tobacco particles (para. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito’s leaf tobacco fibrous sheet to include 5-20% triglyceride caprylate or Coconad MT as in Matsumoto in order to stabilize the delivery of nicotine over long period of time thereby greatly increasing the satisfaction per puff of a user (Matsumoto; para. 6).

Regarding the claim limitation “comprising between 1 percent by weight and 10 percent by weight a medium chain triglyceride oil, on a dry weight basis,” and “comprising between 1 percent and 5 percent by weight, on a dry weight basis” modified Saito discloses an overlapping range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding the claim limitation “the medium chain triglyceride oil having a melting point below 18 degrees Celsius and comprising one or more triglycerides having at least two fatty acid chains with a chain length of between 6 and 12 carbon atoms,” Kao is used as evidence to show that Coconard MT has a melting point of -20°C (see p. 3) and is a caprylic and capric triglyceride (p. 2; “triglycerides having at least two fatty acid chains with a chain length of between 6 and 12” as it is well known that caprylic acid is a saturated fatty acid with 8 carbon atoms and capric acid is a saturated fatty acid with 10 carbon atoms). 

Regarding claim 16, regarding the claim limitation “wherein the medium chain triglyceride oil has an iodine value of less than 2,” the instant specification notes that the iodine value corresponds to the mass of iodine in grams consumed by 100 grams of medium chain triglyceride oil, and that the lower the iodine number, the fewer the double bonds are present in the medium chain triglyceride oil and therefore the higher the degree of saturation (p. 8, ll. 5-13). Since modified Saito discloses the same chemical as claimed (i.e. the medium chain triglyceride having at least two fatty acid chains with a chain length between 6-12 carbons) and discloses the fatty acids are fully saturated fatty acids (capric acid and caprylic acid), the Coconard MT is expected to have an iodine value of less than 2. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 19, modified Saito discloses the stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT (Matsumoto; para. 40; “at least 80% triglycerides”) having a caprylic and capric triglyceride (Kao; p. 2; “at least two fatty acid chains with a chain length of between 8 and 10” as it is well known that caprylic acid is a saturated fatty acid with 8 carbon atoms and capric acid is a saturated fatty acid with 10 carbon atoms).

Regarding claim 21, modified Saito discloses 100 parts of tobacco powder, 5 to 20 parts by weight of a reinforcing material such as tobacco fibers, 1 to 15 parts by weight of a binder, 1 to 40 parts by weight of the tobacco flavor medium, and a necessary amount of water, and optionally may further include a humectant agent such as glycerin (col. 8, ll. 10-21). Modified Saito further discloses the stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT (para. 40; “medium chain triglyceride oil”) preferably having a content of 5-20 percent by weight relative to the dry weight of the tobacco particles (para. 13).
Therefore, modified Saito discloses the tobacco powder having an upper range of about 88% (100/(100+5+1+1+5)) and a lower range of about 51% (100/(100+5+1+1+5)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 22, modified Saito discloses the humectant agent being glycerin (col. 8, ll. 10-21).

Regarding claim 24, modified Saito discloses 100 parts of tobacco powder, 5 to 20 parts by weight of a reinforcing material such as tobacco fibers, 1 to 15 parts by weight of a binder, 1 to 40 parts by weight of the tobacco flavor medium, and a necessary amount of water, and optionally may further include a humectant agent such as glycerin (col. 8, ll. 10-21). Modified Saito further discloses the stabilizer of medium-chain triglyceride consisting primarily of triglyceride caprylate, or more specifically Coconad MT (para. 40; “medium chain triglyceride oil”) preferably having a content of 5-20 percent by weight relative to the dry weight of the tobacco particles (para. 13).
Therefore, modified Saito discloses reinforcing tobacco fibers having an upper range of about 11.9% (15/(100+5+15+1+5)) and a lower range of about 0.55% (1/(100+20+1+40+20)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. in view of Matsumoto et al. as evidenced by Kao Corporation as applied to claim 15 above, and further in view of Gindrat (US 2014/0166032). 
Regarding claim 25¸modified Saito discloses the aerosol-generating article as discussed above with respect to claim 15, wherein the tobacco flavor generating material is formed into a sheet and then cut or pulverized to form a powder or cut (see col. 8, ll. 1-30). 
	However, modified Saito is silent as to wherein the aerosol-generating substrate is a rod formed form a gathered sheet of homogenized tobacco material. 
	Gindrat teaches a rod for use in a smoking article including a gathered sheet of honogenised tobacco material (abstract) wherein it is well known in the art that a sheet of reconstituted tobacco is shredded into strips (para. 3) which undesirably generates tobacco fines and other waste (para. 7), rods exhibit loose ends (para. 8), rods using the shredded materials are often have inconsistent weights and non-uniform densities (para. 9-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of gathering a sheet of homogenized tobacco material as in Gindrat to the Saito’s tobacco sheet in order to solve the problems recognized by Gindrat associated with shredded materials (Gindrat; see para. 7-10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moshy (US 3118452) discloses a tobacco sheet comprising 0.1-16% a phosphatide having the formula (see col. 2 ll. 55-60) wherein R1, R2, and R3 can be saturated fatty acyl radicals having carbon chain lengths of about 12 (col. 3, ll. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                           
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712